Case 21-50250         Doc 18   Filed 04/28/21   Entered 04/30/21 15:24:23                   Page 1 of 2



                                                         April 28, 2021
                                                                                   'r l

                                                                                  !


MEMORANDUM FOR COURT CLERK, Mr. Cicolini, Case Number 21-so2so?ii                     f?R 28
                                                                      .,.,   ·)   '',•.·.   ;.,
                                                                                                  (



Dear Mr. Cicolini,

As per your request, I have corrected the Matrix and added a Certificate of Service. I have
made the required payment of $32.00 for the corrected Matrix

For your information, Judge Manning has granted me a Motion to Extend Time to file lists,
schedules and statements, and other documents. Copy of Judge Manning's Order is herewith
enclosed for your reference.

Thank you for your kind assistance.




81 Pine Hill Avenue

Stamford, CT 06906

Tel. (203} 667-1187
         Case
          Case21-50250
               21-50250 Doc
                         Doc13
                             18 Filed
                                 Filed04/21/21
                                       04/28/21 Entered
                                                Entered04/21/2113:20:00
                                                        04/30/21 15:24:23                        Page
                                                                                                 Page 12 of
                                                                                                         of 12
ct 130                   •                                                                              02/2021

                                 United States Bankruptcy Court
                                     District of Connecticut


Inre:


_______________________,_,_.___
         Kai-Uwe M. Young                                                                 Case Number: 21-50250
                                                                                        ;:Qlipter:       13
                                                                                        .{   -
         Debtor*

                        ORDER GRANTING MOTION TO EXTEND TIME
            TO FILE LISTS, SCHEDULES AND STATEMENTS, AND OTHER DOCUMENTS
       Kai-Uwe M. Yotmg (the "Debtor"), filed a Motion seeking an extension of time to file all lists, schedules,
statements, and other documents required by Federal Rules of Bankruptcy Procedure 1007 dated April 19., 2021 (the
"Rule 1007 Extension of Time", ECF No. 10).

       After notice and a hearing, see 11 U.S.C. § 102(1), it appearing that cause exists to grant the Rule I 007 Extension
of Time; it is hereby

        ORDERED: The Rule 1007 Extension of Time is granted and the Debtor shall file all lists, schedules,
statements, and other documents required to be filed by Federal Rules of Bankruptcy Procedure 1007 on or before May
10, 2021~ and it is further

        ORDERED: The failure of the Debtor to timely comply with the filing of all lists, schedules, statements, and
other documents as required by this Order shall result in the dismissal of this case; and it is further

         ORDERED: The Debtor shall file the Chapter 13 Plan as required by Federal Rules of Bankruptcy Procedure
3015 on or before May 10, 2021.

                                                                                             BY TI:IE COURT
Dated: April 21, 2021




United States Bankruptcy Court
District of Connecticut
915 Lafayette Boulevard
Bridgeport, CT 06604


*For the purposes of this order, ''Debtor" means ''Debtors" where applicable.
